 QUALITY ENGINEERED PRODUCTSQuality Engineered Products Co., Inc. and Interna-tional Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local Lodge No. 433 and M. C.Mitchell. Cases 12-CA-10167 and 12-CA-1026826 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 23 November 1982 Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, andcounsel for the General Counsel filed a brief op-posing Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order,4asmodified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedThe General Counsel moved in her answering brief to strike Re-spondent's exceptions for failure to comply with Sec. 102.46(b) of theBoard's Rules and Regulations, Series 8, as amended. Although Respond-ent's exceptions and brief in support thereof do not conform in all par-ticulars with the above-cited section of the Board's Rules and Regula-tions, they are not so deficient as to warrant striking. Accordingly, theGeneral Counsel's motion to strike is denied.2 We do not rely on the Administrative Law Judge's statement, in partI of his Decision, that Respondent admitted the surface bargainingcharge. We find that Respondent engaged in surface bargaining in viola-tion of Sec. 8(aX5) of the Act based on the credited evidence in therecord.However, in finding that Respondent violated Sec. 8(a)(5) of the Actby engaging in bad-faith surface bargaining, Member Hunter does notrely on Respondent's initial proposals of, inter alia, no dues checkoff, abroad management-rights clause, and a broad no-strike clause as evidencein themselves of Respondent's bad faith in bargaining.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.3 We agree with the Administrative Law Judge that Respondent vio-lated Sec. 8(aXl) by interrogating employees because they have filed anunfair labor practice charge or because someone has filed such a chargeon their behalf. We find it unnecessary, however, to adopt his furtherconclusion that Respondent by this conduct violated Sec. 8(aX4).4 We will modify the Administrative Law Judge's recommendedOrder and notice to conform with his findings and conclusions.267 NLRB No. 101Order of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Quality Engineered Products Co., Inc., Tampa,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraph l(k) and re-letter the subsequent paragraph according:"(k) Insisting to impasase on nonmandatory sub-jects of bargaining."2. Insert the following as paragraph 2(d) and re-letter the subsequent paragraphs accordingly:"(d) Restore the normally scheduled workweek."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT tell employees that it wouldbe futile for them to support the Union.WE WILL NOT tell employees that they donot need an incumbent labor organization andcan deal directly with management.WE WILL NOT tell employees that their sup-port for the Union wil make enemies for themwithin the Company.WE WILL NOT interrogate our employees be-cause they have filed an unfair labor practicecharge or beacuse someone has filed such acharge on their behalf.WE WILL NOT tell employees that theymight be discharged for supporting a union.WE WILL NOT unilaterally institute a sickpay plan or any other changes in wages,hours, and benefits without first notifying the593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and offering to bargain with it concern-ing such changes. WE WILL NOT unilaterallyreduce the working hours of employees orshorten the workweek and WE WILL NOT doso in reprisal tbr their rejection of companyproposals or because they engage in any unionor protected activity.WE WILL NOT refuse to grant pay increasesto employees because they have participated inthe union bargaining committee or becausethey have engaged in other union activities orprotected concerted activities.WE WILL NOT engage in surface bargaining.WE WILL NOT insist to impasase on nonmanda-tory subjects of bargaining.WE WILL NOT by any means or in anymanner interfere with, restrain, or coerce em-ployees in the exercise of rights guaranteed tothem by Section 7 of the National Labor Rela-tions Act.WE WILL bargain collectively in good faithwith the Union as the collective-bargainingrepresentative of all of our full-time and regu-lar part-time production and maintenance em-ployees, including truckdrivers, but excludingoffice clerical employees, guards, and supervi-sors as defined in the Act, and, if agreement isreached, embody that agreement in a writtensigned document.WE WILL furnish to the Union in a timelyfashion requested data which is relevant to theperformance by the Union of its function ascollective-bargaining representative.WE WILL make whole M.C. Mitchell andany other employees for any loss of pay whichthey have suffered by reason of the discrimina-tions practice against them, with interest.WE WILL restore the normally scheduledworkweek and restore the starting time ofeach workday to 8 a.m.QUALITY ENGINEERED PRODUCTSCo., INC.DECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me inTampa, Florida, upon a consolidated unfair labor prac-tice complaint' issued by the Regional Director ofThe principal docket entries in this case are as follows:A charge filed in Case 12-CA-10167 by International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local Lodge No. 433 (herein the Union), against the Re-spondent on May 7, 1982; an amended charge filed by the Union againstRegion 12 and amended at the hearing, which allegesthat Quality Engineered Products Co., Inc. (herein theRespondent),2violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended (herein theAct). More particularly, the amended complaint allegesthat the Respondent threatened to close the plant in pref-erence to bargaining with the Union, told employeesthey could negotitate directly with the Respondent, in-terrogated employees concerning the filing of a charge,informed employees that supporting the Union wouldresult in making enemies with the Respondent's manage-ment, and told employees they could form their labor or-ganization without the need for representation by an out-side union. The amended consolidated complaint goes onto allege that the Respondent denied employee M. C.Mitchell, a member of the Union's negotiating commit-tee, a wage increase because of his activities in supportof the Union. It further alleges that the Respondent en-gaged in surface bargaining with the Union, pointing tosuch acts as: (1) insistence upon extremely broad man-agement rights-clause; (2) insistence on a no-strike clausewhich included a provision for financial liability of theUnion for unauthorized strikes, (3) insistence that theUnion bear the entire cost of any arbitration; (4) insist-ence to impasse on a management-rights clause permit-ting the Respondent to make stenographic transactions ofbargaining sessions; (5) abrupt cancellation of scheduledbargainig sessions and failure to appear for them; (6) fail-ure to provide the Union a promised set of final propos-als; (7) delay for an extended period of time in respond-ing to repeated union requests for a copy of the existingemployee health insurance policy and other data relatingto the composition of the bargaining unit; (8) unilateralchange in the starting and quitting times for work; and(9) a unilateral change in the regular workweek from a5-day to a 4-day week and a unilateral change in work-ing hours. The Respondent admits the surface bargainingcharge, denies that it withheld any pay increases fromMitchell for union reasons or any other reasons, anddenies the allegations of independent violations of Sec-tion 8(a)(1) of the Act. Upon these contentions the issuesherein were joined.3the Respondent on June 9, 1982; a complaint issued by the Regional Di-rector for Region 12 against the Respondent in Case 12-CA-10167 onJune 18, 1982; the Respondent's answer filed on June 23, 1982; an amend-ment to complaint in Case 12-CA-10167 issued on August 10, 1982; acharge filed in Case 12-CA-10268 against the Respondent by M. C.Mitchell, an individual, on July 12, 1982; an order consolidating casesand an amendment to the complaint issued against the Respondent by theRegional Director on August 13, 1982; the Respondent's answers to theamendment to the complaint filed on August 13 and 17, 1982. A hearingwas held in Tampa, Florida, on August 23 and 24, 1982 and briefs filedwith me by the General Counsel and the Respondent on or before Octo-ber 27, 1982.1 Respondent admits, and I find, that it is a Florida corporation whichmaintains its principal place of business in Tampa, Florida, where it is en-gaged in the manufacture and sale of steel doors and door frames. Duringthe 12 months preceding the issuance of the complaint herein, the Re-spondent, in the course and conduct of its business, purchased and re-ceived at its Tampa, Florida, plant directly from points and places locat-ed outside the State of Florida goods and materials valued in excess of$50,000. Accordingly, the Respondent is an employer engaged in com-merce within the meaning of Sec. 2(2), (6), and (7) of the Act. The Unionis a labor organization within the meaning of Sec. 2(5) of the Act.I Certain errors in the transcript are hereby noted and corrected.594 QUALITY ENGINEERED PRODUCTSI. THE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent operates a small, closely held, steelfabricating plant in Tampa, Florida, where it manufac-tures steel doors and door frames. Its principal owner,president, and chief operating officer is Burton Bernstein.At the time of the events here in question, the Respond-ent employed about 20 production and maintenance em-ployees who worked under the direct supervision ofGeneral Manager Norris Gordon. The Charging Partywon a representation election conducted among theseemployees on April 12, 1981, and was certified by theRegional Director on April 30 (Case 12-RC-6054). Be-tween November 11, 1981, and July 16, 1982, nine col-lective-bargaining sessions were held, or were scheduledto be held, between these parties4and other less formalmeetings also occurred. They failed to produce a con-tract.While negotiations were in progress, both Bernsteinand Gordon had repeated occasions to discuss the union-ization of the plant, the prospects for a contract, and thedesirability of union representation with various employ-ees. By admitting the allegations in subparagraphs 8 and9 of the amended consolidated complaint, except forparagraphs 8(e) and 9(c), the Respondent admitted, and Ifind, the facts hereinafter set forth.In late December 1981, Bernstein told employees thatit would be futile to support the Union and threatenedthem that the shop would be closed before the Unionwould be allowed to represent them. Sometime early in1982, he repeated this statement to employees. In March1982, he told employees that they did not need to be rep-resented by the Union, that they could talk directly tohim, and that he did not want anyone to tell him what todo and how to run his shop. In May 1982, shortly afterthe filing of the unfair labor practice charge in this case,Bernstein interrogated employees concerning the filing ofthe charge. During this same period of time, Norris toldemployees that they should forget about the Union be-cause, by supporting the Union, they were making en-emies within the Company. He also told them on anotheroccasion that they did not need an outside labor organi-zation and could form their own union in the shop.In June 1981, when he transferred from the position ofexpediting supervisor to the job of punch press operator,Mitchell was making $6.37 per hour. In June 1982, hewas being paid the identical rate. The failure of the Re-spondent to give Mitchell any kind of a wage increaseduring this period of time was a source of constant dis-satisfaction. Sometime in March 1982, Mitchell ap-proached Gordon for a raise. He told Gordon that hewas angry because another employee, Larry Ramirez,had received a 75-cent-per-hour raise simply by walkingoff the job. Gordon objected, saying that Ramirez hadnot received such an amount. Mitchell insisted that hehad. Gordon's further reply was simply that, if Ramirezhad gotten such an increase, it was not his doing andthat Bernstein must have given it to him. I credit Mitch-ell's testimony that Gordon then asked him whether, if4 On other occasions these meetings were held or were scheduled tobe held, on November 11 and December 2 and 14, 1981 and January 6and 29, February 12, March 9, and July 9 and 16, 1982.Mitchell were Bernstein, would he give a raise to a manwho was trying to bring a union into the shop. Theyargued further and Gordon finally said, "Well, maybewhen this is over, Burt will give you a raise." Mitchellasked, "How much?" and Gordon replied, "Probably aquarter." Mitchell then told Gordon that if all Bernsteincould give was a quarter, he did not want it. Later,Gordon told Mitchell that he would recommend Mitch-ell for a 50-cent raise.By admitting the allegations in paragraph 12 of theamended consolidated complaint, the Respondent admitsthat in the course of time during which it was negotiat-ing with the Union it engaged in the following acts andconduct. The Respondent insisted on an extremely broadmanagement-rights clause. It insisted on a broad no-strikeclause, which, among other things, imposed financial li-ability for strikes not authorized by the Union." It alsoinsisted on including in a contract the following provi-sions:a. No arbitration unless the Union assumed the entirecost of the arbitration.b. No dues checkoff.c. Inclusion in the management-rights clause of a pro-vision allowing management to make a stenographictranscription of the bargaining sessions. (This demandwas insisted to impass.)d. A no-strike clause prohibiting sympathy strikes byemployees.In addition, the Respondent canceled a bargaining ses-sion on March 26 because Bernstein failed to appear andfailed to provide the union negotiators at that time witha copy of a final company proposal which had beenpromised. It delayed for several months providing theUnion both a copy of a group insurance policy coveringunit employees and a requested list of employees, includ-ing their job classifications and wage rates." The GeneralCounsel pointed out in her brief that the proposal, whichwas finally made and is in evidence, contained 18 jobclassifications for a unit of about 20 people.In addition to the proposals, which were advanced andin some instances were insisted upon to impasse, thecomplaint, as amended, charged that the Respondent uni-laterally changed the starting time of employees from 8to 7:30 a.m. and unilaterally instituted a sick pay plan foremployees while negotiations were in progress withouteither notifying the Union of its intended action or bar-gaining about these actions. The former action was ad-mitted by counsel and the latter action was evidenced bythe uncontradicted and unexplained testimony of Bern-stein. I find that both changes in benefits and workingI The evidence in this case showed that the no-strike proposal soughtto impose financial liability not only on the collective-bargaining repre-sentative, Local Lodge No. 433, but also on the Boilermakers Interna-tional as well.6 Mills, the Union's lead negotiator, repeatedly complained to manage-ment representatives that the refusal of Respondent to supply him withrequested information concerning the composition of the bargaining unitmade it impossible for him to formulate an intelligent wage dermnd, be-cause he did not know current employee job classifications or what thewage was in each classification. He ended up by making a demand for aSI-an-hour across-the-board increase for every employee, which the em-ployer promptly rejected.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions in fact took place in the late winter or earlyspring of 1982.On July 9, 1982, the Respondent presented union ne-gotiators with what it termed its final proposal. The pro-posal was submitted to the union membership and wasrejected. The Union informed the Respondent of this re-jection on July 16, the last bargaining session which tookplace before the hearing in this case.In August 1982, about 3 weeks before the hearing inthis case and a few days after bargaining unit employeesvoted to reject the Company's final proposal, the Re-spondent posted a weekly work scheduled for all em-ployees which indicated that, with one exception, theywould each be working a 32-hour week. Previously, em-ployees had regularly worked a scheduled 40-hour week.While the plant remained open and functioning on a 40-hour basis, each employee was given a different day offso that a crew would be available throughout a regularweek but in diminished numbers. Gordon brought thisnotice to the attention of employees when it was posted,and it remained posted up to the time of the hearing inthis case. There is no suggestion that the curtailment ofthe workweek or the posting of the notice assigning par-ticular days off to particular persons was negotiated withthe Union or that it was notified in advance of thisaction.C. Analysis and Conclusions1. The independent violations of Section 8(a)(1) ofthe ActBecause the Respondent formally admitted many ofthe allegations in the amended consolidated complaintbut then went on to litigate related matters, it is some-what difficult to determine in this closely intertwined setof facts which violations the Respondent acknowledgedand which violations it contested. However, whether ad-mitted or contested, any violation must be incorporatedinto findings and conclusions in order to be established.I conclude that the Respondent violated Section8(a)(l) of the Act in the following ways:a. In December 1981, by telling employees that itwould be futile for them to support the Union.b. In December 1981, by telling employees that theshop would be closed before the Union would be al-lowed to represent unit employees.c. By again telling employees a few weeks later that itwould be futile to support the Union and by again tellingthem that the shop would be closed if the Union was al-lowed to represent them.d. By interrogating employees concerning the filing ofan unfair labor practice charge, the Respondent engagedin coercive activity in violation of Section 8(a)(1) of theAct and also violated Setion 8(a)(4) of the Act. Thelatter aspect of its conduct was not formally alleged bythe General Counsel but was fully litigated and estab-lished by record evidence and admissions.e. By telling employees that they did not need to berepresented by the Union and that they could approachthe Respondent directly.f. By telling employees that they should forget aboutthe Union because, by supporting the Union, they weremaking enemies within the Company.g. By telling employees to be careful when the Union"hit the road" or he would be right behind it.2. The withholding of a wage increase from M. C.MitchellAll parties agree that punch press operator M. C.Mitchell was earning the identical wage in June 1982that he received in June 1981. The General Counselclaims that during this period of time he was discrimina-torily denied periodic wage increases while the Respond-ent contends that he was overpaid from the start andthat no increases were given to him during this period oftime so that his rate could be brought more closely intoline with what other employees were earning.Mitchell was far and away the most active union sup-porter among the Respondent's employees. Before therepresentation campaign, he passed out authorizationcards, held union meetings, and supported the organizingcampaign in talks with individual employees. He was theplant representative on the union negotiating team andattended most of the bargaining sessions.Mitchell had worked for the Respondent for over 3years at the time of the hearing in this case. He wasoriginally employed in the painting department, and, inthe spring of 1981, was promoted to a salaried positioncalled expediting supervisor.?In this position he was re-sponsible for shipping completed orders to customers andwas required to deal extensively with the public. He waspaid $255 a week, or the equivalent of $6.37 an hour fora 40-hour week. Mitchell did not work out well in thisposition because he did not get along with some of thecustomers, so the Respondent transferred him to hispresent job as punch press operator with no loss ofincome. Mitchell did not object to being relieved of hisposition as expediting supervisor but he would have pre-ferred to return to the painting department. The Re-spondent needed him more in the job of punch press op-erator so it assigned him to that job. It should be notedthat Mitchell had been a punch press operator for about5 years before he came to work for the Respondent.Respondent's wage review practice was that new em-ployess were reviewed after their first 30 days of em-ployment. If they were deemed satisfactory, they werethen regarded as permanent employees and given 25 centper hour more than their hiring rate. Thereafter, theywere normally subject to a salary review each 6 months.During the period here in question, this policy was notapplied in Mitchell's case, although at least eight otheremployes were given raises ranging from 50 cents to $2an hour. The Respondent points out that Mitchell's pred-ecessor as punch press operator earned significantly lessthan Mitchell did and that others in the plant with great-er seniority than Mitchell are still earning less. Using7 There is no evidence that Mitchell actually supervised anyone in thisposition. The title "Supervisor" signified his responsibility for certain jobactivities not for the performance of the subordinate employees. The jobitself involved making deliveries to customers and getting materials readyfir shipment.596 QUALITY ENGINEERED PRODUCTSthese factors as the basis for its argument, the Respond-ent contends that they established that Mitchell wasoverpaid. This argument fails to explain why punch pressoperator Norman Grout was hired off the street on May1, 1982, at a rate which is 37 cents higher than whatMitchell was then receiving to perform the same func-tion. It also fails to explain why the Respondent "signifi-cantly overpaid" Mitchell for a period of a year or more.We are left with no reason for this unaccountable gener-osity unless we are to infer that the Respondent was anunusually liberal and bountiful employer, an inferencenot supported by any other evidence in the record.What is dispositive of the conflicting arguments arethe remarks attributed Gordon, the Respondent's generalmanager, who responded to Mitchell's request for a raiseby asking him rhetorically whether he (Mitchell) wouldgive an employee a raise who was trying to bring aunion into the plant. Gordon supplemented this remarkby saying that he thought Bernstein might give Mitchellanother 25 cents per hour "when this is over," referringto his difficulties in dealing with the Union. In light ofcollateral violations of the Act evidencing animus, whichthe Respondent admits, Mitchell's leadership role in theunion effort, the flimsiness of the Respondent's proferredexplanation, and Gordon's admission against interest, Iconclude that the Respondent withheld pay increasesfrom Mitchell in reprisal for Mitchell's union activitiesand, in doing so, violated Section 8(a)(1) and (3) of theAct.3. Violations of Section 8(a)(5) of the ActIn January 1982, while negotiations were in progressthe Respondent unilaterally established a sick pay plan.According to this plan, all employees with service of 1year or more are entitled to 3 days of sick leave eachyear "if they are actually sick." This benefit was institut-ed by Bernstein without notice to or consultation withthe Union. Interestingly enough, a similar provision isnot to be found in any of the contract proposals the Re-spondent made to the Union. By unilaterally instituting asick pay plan without notifying or bargaining with theUnion, the Respondent violated Section 8(a)(1) and (5) ofthe Act. In the spring of 1982, the Respondent abruptlymoved the starting time back from 8 to 7:30 a.m. withoutnotifying or bargaining with the Union. By taking thisunilateral act, the Respondent violated Section 8(a)(l)and (5) of the Act.In August 1982, shortly after the employees voted toreject Respondent's final offer, Respondent posted awork schedule on the bulletin board and informed em-ployees that from that point forward they would beworking a 32-hour week. The schedule indicated a dayoff each week which regular employees would be re-quired to take but indicated that the plant would contin-ue to operate on its usual 40-hour basis with a reducedcomplement each day. No advance notification of thisaction was given to the Union, and no effort was madeto meet and discuss this matter with union representa-tives.The Respondent defends this unilateral action on thebasis that it had agreed with the union representativesduring negotiations that the normal workweek would be40 hours but that nothing in the agreement should beconstrued as a guarantee of hours or days of work.Moreover, it seeks to justify its action on the basis ofeconomic necessity, stating that business was slow andthat it had no need for a full complement of employeeseach day of the workweek. It further defends by sayingthat, by the time the hearing took place, it had rescindedthe short workweek so all employees were back to a 40-hour schedule.The Respondent's tentative agreement with union rep-resentatives on this clause during negotiations can affordit no solace in this case. It was understood from theoutset of bargaining that any agreements on any contractitem was a tentative agreement and was subject to finalagreement on all items. Any "sign-off' on individualitems by union representatives was subject to final agree-ment and ratification by the members of the bargainingunit. There was no agreement by unionr epresentative onall contract proposals and whatever proposals were sub-mitted to the membership were rejected shortly beforethe imposition of the 32-hour week.Secondly, the action of the Respondent in earlyAugust was a violation of the terms of the tentativeagreement that it asserts in defense of its actions. Theclause in question stated the normal workweek to be 40hours. The net effect of the work schedule posted at theRespondent's plant was that the normal orkweekwould thereafter be 32 hours a week and nothing thatthe Respondent's supervisors told employees in anywaymodified the clear indication on the schedule. Moreover,I discredit the contradicted testimony of the Respond-ent's supervisors that the schedule was rescinded. Noemployee who testified at the hearing was aware of anysuch rescission and, as of the date of the hearing, the 32-hour schedule remained posted at the plant. According-ly, since this abrupt change in the Respondent's normalhours of work was not the subject of advance notice andbargaining with the Union, it was unilateral action takenin violation of Section 8(a)(1) and (5) of the Act.There is no basis in the record, other than the nakedassertion of management witnesses, that the Respondentsuffered any economic difficulties in early August whichnecessitated this reduction in the workweek of the em-ployees. When company witnesses testified at the hearingthat the problem had gone away and employees wereback on a full 40-hour schedule without so notifying theemployees, this testimony raised more than a small suspi-cion that the proffered excuse was not genuine. Since itwas proffered within a few days following the rejectionby bargaining unit employees of the Respondent's finaloffer, and since it was proffered by a respondent that haddemonstrated its abiding animus by committing numer-ous other violations of Section 8(a)(l) and (3) of the Act,I conclude that by reducing the hours of its employees inAugust 1982 the Respondent also violated Section 8(a)(3)of the Act.On May 15, 1981, Carl M. Aldridge, Jr., the Union'sassistant business manager, wrote Bernstein and request-ed copies of the Company's group insurance plan, pen-sion plan, work rules, and a statement of the Company'scurrent overtime policy. He asked for the name and date597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof hire of each employee, his job classification, and hispresent wage rate, as well as other information on cur-rent company practice and benefits. In his letter, Al-dridge explained to Bernstein that he needed the infor-mation in order to bargain intelligently with Respondentand said that he would like to have the data soon so thatnegotiations could begin early in June.Bernstein replied by letter dated June 1. The lettersupplied certain information but did not forward a copyof any group insurance or pension plan, and containednumerous errors and omissions in reciting individual em-ployee data which had been requested. At a meetinglater in the summer with company attorney, James J.Cusack, Union Representative Mills told Cusack thatsome of the employee data was incomplete or inaccurate.He asked Cusack for an updated list of employee dataand again asked for a copy of an insurance policy whichhad been promised. Similar requests were voiced at laternegotiating meetings. It was not until July 16 that theUnion received a complete and updated list of employeesand related personal data. Respondent was under a dutyto supply information in a timely fashion in order topermit the Union to perform its function as bargainingagent in an intelligent fashion. Respondent gave no ex-planation for its foot dragging on this request. Accord-ingly, I conclude that by its failure to provide the Union,in a timely manner, with data which was relevant to theUnion's function as bargaining representative, Respond-ent violated Section 8(a)(1) and (5) of the Act.The General Counsel alleges that, in the course ofdealing with the Union as the collective-bargaining agentof the Respondent's production and maintenance em-ployees, Respondent not only violated Section 8(a)(5) ofthe Act by making unilateral changes and wages andworking conditions but also engaged in surface bargain-ing; i.e., it pretended to be negotiating a contract withthe Union when in fact it was acting so as to avoid en-tering into a contract. Most of the facts relied on by theGeneral Counsel in support of this contention are admit-ted in the record by the Respondent. While the Re-spondent did not formally admit the legal conclusion setforth in paragraph 13 of the amended consolidated com-plaint, namely, that these facts add up to a refusal on itspart to bargain in good faith, it did concede on therecord that I, or the Board, would be warranted in con-cluding from such facts that it had in fact engaged in un-lawful surface bargaining. I draw just such a conclusion.The Respondent's pattern of behavior from the outsetof its relationship with the Union was one of intense hos-tility. It committed various unfair labor practices evi-dencing its animus, including repeated statements toMitchell and presumably others aimed at driving awedge between the Union and the members of the bar-gaining unit. Bernstein flatly told employees that hewould close the shop before allowing a union to repre-sent the employees and asserted without hesitation thathe was never going to negotiate a contract. The Re-spondent's foot dragging, its refusal to supply informa-tion, its abrupt unilateral actions in granting sick paybenefits and in reducing the employees workweek in re-prisal for employee action in rejecting an extreme "lastoffer" made up of harsh and vindictive proposals all evi-dence Respondent's unwillingness to negotiate in a mean-ingful way and illustrate in bold relief its underlyingdesire to rid the Company of the Union as a bargainingrepresentative rather than come to terms with it. In lightof these factors, and admissions, I conclude that Re-spondent was guilty of overall subjective bad faith in itsdealings with the Union and thereby committed a viola-tion of Section 8(a)(1) and (5) of the Act.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Quality Engineered Products Co., Inc., is now andat all times material herein has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local Lodge No. 433, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees, including truckdrivers, em-ployed by the Respondent at its Tampa, Florida, plantbut excluding officer clerical employees, guards, and su-pervisors as defined in the Act constitute a unit appropri-ate for collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since April 30, 1981, the Union herein has been theexclusive bargaining representative of all the employeesin the unit found appropriate in Conclusion of Law 3 forthe purpose of collective bargaining, within the meaningof Section 9(a) of the Act.5. By unilaterally instituting a sick plan, reducing theregularly scheduled workweek of its employees, refusingto provide the Union in a timely manner with data con-cerning the composition of the bargaining unit whichwas relevant to the performance by the Union of itsfunction as bargaining agent, by insisting to impasse onthe nonmandatory subject of preparing a stenographictranscript of negotiating sessions, and by engaging in sur-face bargaining, Respondent herein violated Section8(a)(5) of the Act.6. By coercively interrogating employees because theyhave filed unfair labor practice charges or because some-one has filed charges on their behalf, Respondent hereinhas violated Section 8(a)(4) of the Act.7. By refusing to grant a pay increase or increases toM. C. Mitchell because of his activities on behalf of theUnion, and by unilaterally reducing the scheduled work-week of employees because they rejected a contract pro-posal which was offered by the Respondent violatedSection 8(a)(3) of the Act.8. By the acts and conduct set forth in Conclusions ofLaw 5, 6, and 7; by informing employees that it wouldbe futile to support the Union and by threatening toclose the shop if the Union were allowed to representemployees; by telling employees that they did not needto be represented by a labor organization but they couldtalk directly with management, and the Respondent didnot want anyone telling it what to do and how to do it;598 QUALITY ENGINEERED PRODUCTSby telling employees that their support of the Unionwould make enemies within the Company; and by tellingemployees that they did not need an outside labor orga-nization and that they could form their own labor orga-nization, the Respondent violated Section 8(a)(1) of theAct.9. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has committed vari-ous unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policies of the Act. Since the violations of the Actfound herein are repeated, pervasive, and disclose an atti-tude on the part of this the Respondent to behave intotal disregard of the rights of its employees, I will rec-ommend to the Board a so-called broad 8(a)(1) remedydesigned to suppress any and all violations of that sectionof the Act. Hickmott Foods, 242 NLRB 1357 (1979). Myrecommended Order will provide that the Respondent berequired to make whole M. C. Mitchell and other em-ployees for any loss of earnings which they may havesustained by reasons of the discriminations practicedagainst them in accordance with the Woolworth formulaswith interested thereon at the adjusted prime rate usedby the Internal Revenue Service for the computation oftax payments. Olympic Medical Corp., 250 NLRB 146(1980); Isis Plumbing Co., 138 NLRB 716 (1962). It willalso require the Respondent to bargain collectively ingood faith with the Union and, if agreement is reached,to embody that agreement in a written, signed contract. Iwill also recommend that the Respondent be required topost the usual notice advising its employees of theirrights and of the results of this case.9In order to ensure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, the ini-tial period of certification shall be construed as beginningon the date the Respondent commences to bargain ingood faith with the Union. See Mar-Jac Poultry Co., 136NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied* F. W. Woolworth Co., 90 NLRB 289 (1950).9 The Respondent claims that its proposal to the General Counsel topost a notice shoul absolve it from any further liability for the unfairlabor practices it committed, citing Broyhill Ca, 260 NLRB 1366 (1982).The notice proffered by Respondent falls far short of what the Board re-quired in Broyhill and does not even address many of the serious unfairlabor practices found in this case. Cases such as Broyhill., supra, andKawasaki Motors Corp., 231 NLRB 1151 (1977), involve instances wherethe Board found that promptly posted, specifically worded noticeswhere, in effect, a sufficient remedy for coercive statements made to em-ployees by minor supervisors The Board has yet to let a respondent offthe hook by disavowing the remark of a company president or chief op-erating officer, and there is a certain anomaly in permitting it to do so.Dispositive of the Respondent's contention in this case is that it never ac-tually posted the notice it seeks to use as a defense to a Board remedy.Hence, the notice in question does not even fall under the Broyhill line ofcases and is nothing more than an offer to enter into a informal settle-ment agreement with the General Counsel which offer the GeneralCounsel rejected.379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB1419, 1421, enfd. 350 F.2d 57 (10th Cir. 1965).Upon the basis of the foregoing findings of fact con-clusions of law, and upon the entire record and pursuantto Section 10(c) of the Act, I make the following recom-mended:ORDER 'The Respondent, Quality Engineered Products Co.,Inc., Tampa, Florida, and its officers, supervisors, agents,successors, and assigns, shall:1. Cease and desist from:(a) Informing employees that it would be futile to sup-port the Union.(b) Threatening to close the shop if employees allowedthe Union to represent them.(c) Telling employees that they did not need to be rep-resented by a labor organization, that they could talk di-rectly with management, and that the Respondent didnot want anyone telling it what to do.(d) Interrogating employees because they have filed anunfair labor practice charge or because someone has filedsuch a charge on their behalf.(e) Informing employees that they were making en-emies in the Company by supporting the Union.(f) Informing employees that they did not need a labororganization to represent them and that they could formtheir own labor organization.(g) Telling employees that they might be dischargedfor supporting a union.(h) Discouraging membership in or activities on behalfof International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, AFL-CIO,Local Lodge No. 433, or any other labor organization,by refusing to grant pay increases, shortening the work-week, or otherwise discriminating against employees intheir hire or tenure.(i) Unilaterally instituting a sick pay plan or other ben-efits, unilaterally reducing the regularly scheduled work-week, or otherwise changing wages, hours, and terms,and conditions of bargaining unit employees without firstnotifying the Union and offering to bargain collectivelywith it concerning such changes; provided that nothingcontained in this Order shall be construed to require Re-spondent to discontinue any benefit or reduce any wageswhich have heretofore been granted.(j) Refusing to produce in a timely fashion data rele-vant to the Union's responsibility as bargaining agent,which has been requested by the Union.(k) Refusing to bargain collectively in good faith withthe Union as the exclusive collective-bargaining repre-sentative of all of the full-time and regular part-time pro-duction and maintenance employees, including truckdrivers, employed by Respondent at its Tampa, Florida,'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, exclusive of office clerical employees, guards, andsupervisors as defined in the Act.(1) By any other means or in any other manner intere-fering with, restraining, or coercing employees in the ex-ercise of rights guaranteed to them by Section 7 of theAct.2. Take the following affirmative action which is de-signed to effectuate the purposes and policies of the Act:(a) Make whole M. C. Mitchell and any other employ-ees for any loss of pay or benefits which they may havesuffered by reason of the discrimiantions found herein inthe Section of this Decision entitled "Remedy."(b) Recognize and, upon request, bargain collectivelywith International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local Lodge No. 433, as the exclusive collectivebargaining representative of all of Respondent's full-timeand regular part-time employees, including truckdrivers,and excluding office clerical employees, guards, and su-pervisors as defined in the Act, and if agreement isreached, embody that agreement in a written, signed in-strument.(c) Restore the normal starting time of each workdayto 8 a.m.(d) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all pay-roll and all other records necessary to analyze theamount of backpay due under the terms of this Order.(e) Post at its Tampa, Florida, plant copies of the at-tached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by a representative, ofthe Respondent shall be posted by immediately upon re-ceipt thereof, and be maintained by the Respondent for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."600